IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30097
                          Summary Calendar



STANLEY JACKSON

            Petitioner - Appellant

     v.

JOSEPH M HARO

            Respondent - Appellee

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 01-CV-1127
                         --------------------
                             August 5, 2002

Before KING, Chief Judge, and WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Stanley Jackson, federal prisoner # 43178-019, appeals the

dismissal of his 28 U.S.C. § 2241 petition as duplicative.

Jackson’s argument that he is entitled to relief under Apprendi

v. New Jersey, 530 U.S. 466 (2000), fails because his sentence

was enhanced based on prior convictions pursuant to 18 U.S.C.

§ 924(e).    See Apprendi, 530 U.S. at 488 (“Other than the fact of

a prior conviction, any fact that increases the penalty for a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30097
                                 -2-

crime beyond the prescribed statutory maximum must be submitted

to a jury and proved beyond a reasonable doubt.") (emphasis

added).

     Jackson has failed to allege any error on the part of the

district court in dismissing his petition as duplicative; he has

briefed only the merits of the arguments raised in his petition.

He has therefore waived review of the dismissal of his petition

on that basis.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).

     AFFIRMED; Motions to appoint counsel and for evidentiary

hearing DENIED.